

113 SRES 282 ATS: Commemorating the 20th anniversary of the establishment of the Corporation for National and Community Service.
U.S. Senate
2013-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III113th CONGRESS1st SessionS. RES. 282IN THE SENATE OF THE UNITED STATESOctober 31, 2013Mr. Nelson (for himself, Ms. Mikulski, Mr. Cochran, Mr. Wicker, Mrs. Murray, Mr. Warner, Mr. Coons, Mr. Brown, Mr. Franken, Mr. Bennet, Mr. Harkin, Ms. Landrieu, Mr. Begich, Ms. Stabenow, Mr. Heinrich, Mr. Tester, Mr. Rockefeller, Mr. Markey, Mr. Johnson of South Dakota, Ms. Warren, Mr. Durbin, Mrs. Shaheen, Ms. Baldwin, Mr. Hatch, Mr. Baucus, and Mr. Johanns) submitted the following resolution; which was considered and agreed toRESOLUTIONCommemorating the 20th anniversary of the establishment of the Corporation for National and Community Service.Whereas the Corporation for National and Community Service
			 (in this preamble referred to as the CNCS) was established under section 191 of the National and Community Service Act of 1990 (42 U.S.C. 12651), as added by section 202 of the National and Community Service Trust Act of 1993
			 (Public Law 103–82; 107 Stat. 873);Whereas, since 1993, the CNCS has operated as an independent
			 Federal agency, overseeing all national and community service programs
			 authorized by the National and Community Service Act of 1990 (42 U.S.C. 12501 et seq.) and the Domestic Volunteer Service Act of 1973 (42 U.S.C. 4950 et seq.);Whereas the CNCS connects people of all ages and
			 backgrounds with opportunities to give back to their communities and the United States;Whereas programs conducted by the CNCS strive to address national and local
			 needs, while renewing an ethic of civic responsibility and community spirit in
			 the United States by encouraging citizens to participate in
			 service;Whereas, since 1993, millions of people in the United States have served in
			 AmeriCorps, Senior Corps, Learn and Serve America, and other CNCS programs,
			 addressing the most pressing challenges facing the United States, from helping
			 students graduate and supporting veterans and military families to preserving
			 the environment and helping communities recover from natural disasters;Whereas participants serve in tens of
			 thousands of locations across the country, bolstering the civic, neighborhood,
			 and faith-based organizations that are so vital to the economic and
			 social well-being of the people of the United States;Whereas national service expands economic opportunity by
			 creating more sustainable, resilient communities and providing education,
			 career skills, and leadership abilities for those who serve;Whereas national service represents a partnership between public and private organizations, invests in community solutions,
			 and leverages State and local resources to strengthen community impact;Whereas, in 2009, Congress passed the Serve America Act (Public Law 111–13; 123 Stat. 1460), authorizing the
			 expansion of national service, expanding opportunities to serve, increasing efficiency and accountability, and strengthening the capacity of
			 organizations and communities to solve problems through the Social Innovation
			 Fund, the Volunteer Generation Fund, and other initiatives;Whereas AmeriCorps and Senior Corps support the military
			 community by engaging veterans in service, helping veterans readjust to
			 civilian life, and providing support to military families;Whereas more than 17,000 veterans have served as
			 AmeriCorps members and have helped veterans and military families access benefits
			 and services, conduct job searches, and provide safe and affordable
			 housing;Whereas the CNCS is working to increase the number of veterans
			 and military families served by and engaged in programs supported by the CNCS;Whereas, since 1994, CNCS programs and members have
			 provided critical services to millions of people in the United States who have been affected by floods, fires,
			 hurricanes, tornadoes, and other disasters and emergencies, helping families
			 and communities rebuild their lives;Whereas the CNCS has partnered with the Federal Emergency Management Agency to launch FEMA Corps, which strives to strengthen the disaster response capacity of the United States,
			 increase the reliability and diversity of the disaster response workforce, promote an
			 ethic of service, and prepare young people for careers in emergency management; andWhereas the Task Force on Expanding
			 National Service established in July 2013 is working to expand national service opportunities: Now, therefore, be itThat the Senate—(1)commemorates the 20th anniversary of the establishment of the Corporation for National and Community Service;(2)recognizes that,
			 for 20 years, the Corporation for National and Community Service has worked to improve lives, strengthen communities, expand
			 economic opportunity, foster innovation and civic engagement, and engage
			 millions of people in the United States in solving critical problems through national
			 service;(3)recognizes that,
			 since the inception of AmeriCorps in 1994, more than 820,000 people have served as
			 AmeriCorps members, serving approximately 1,000,000,000 hours, mobilizing millions of
			 volunteers, and improving the lives of countless people in the United States;(4)welcomes the
			 efforts of the Corporation for National and Community Service to increase the involvement of veterans and military families in national
			 service and to expand services to the military community;(5)recognizes
			 the goal of the Serve America Act (Public Law 111–13; 123 Stat. 1460) to increase the number of approved national
			 service positions to 250,000 by 2017; and(6)recognizes and
			 thanks all those who have served in AmeriCorps, Senior Corps, and other
			 programs conducted by the Corporation for National and Community Service for demonstrating commitment, dedication, and patriotism through their service to the people of the United States.